      6:20-cv-00365-RAW Document 5 Filed in ED/OK on 12/04/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF OKLAHOMA

                                                 :
Mitchell Shed,                                   :
                                                 :
                                                 : Civil Action No.: 6:20-cv-00365-RAW
                      Plaintiff,                 :
       v.                                        :
                                                 :
Natural Herbal CBD; and DOES 1-10,               :
inclusive,                                       :
                                                 :
                      Defendants.                :


            NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                  DISMISSAL OF ACTION WITHOUT PREJUDICE
                          PURSUANT TO RULE 41(a)


       Mitchell Shed (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the complaint and
voluntarily dismisses this action, without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: December 4, 2020

                                             Respectfully submitted,

                                             By /s/ Sergei Lemberg

                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             Email: slemberg@lemberglaw.com
                                             Attorneys for Plaintiff
      6:20-cv-00365-RAW Document 5 Filed in ED/OK on 12/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2020, a true and correct copy of the foregoing
Notice of Withdrawal was served electronically by the U.S. District Court for the Eastern District
of Oklahoma Electronic Document Filing System (ECF) and that the document is available on
the ECF system.

                                             By_/s/ Sergei Lemberg____

                                                  Sergei Lemberg
